Citation Nr: 0805353	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  00-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a laceration of the left knee with skin 
graft.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to July 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  This rating 
decision, in pertinent part, granted service connection for 
residuals of laceration of the left knee, with skin graft, 
evaluated as noncompensable, effective September 30, 1991.  
The veteran disagreed with the noncompensable evaluation 
assigned for this disability, and was issued a statement of 
the case (SOC) in December 1992.  He perfected his appeal of 
this issue in a January 1993 Form 9 (substantive appeal).  

In his January 1993 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge sitting at the RO 
(Travel Board hearing).  The veteran testified before a 
Veterans Law Judge during an April 1993 Travel Board hearing.  
A transcript of that hearing is of record.  

In July 1997 the Board remanded the claim on appeal for 
further development.  

In a May 1999 rating decision, the RO granted an increased 
initial evaluation of 10 percent for residuals of a 
laceration of the left knee with skin graft, effective 
September 30, 1991.  Despite the grant of this increased 
initial evaluation, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  

In a June 2000 rating decision, the RO granted an earlier 
effective date of July 26, 1988 for the grant of service 
connection and the 10 percent evaluation for the veteran's 
service connected residuals of a laceration of the left knee 
with skin graft.  

In June 2004 and February 2007 the Board again remanded the 
claim on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

As noted in the February 2007 remand, although the veteran 
received the maximum 10 percent rating for his residuals of a 
left knee laceration with skin graft under Diagnostic Code 
7804 in the May 1999 rating decision, evaluation under 
Diagnostic Code 7805, under which the veteran's disability 
had previously been rated, could result in a higher 
evaluation.  Diagnostic Code 7805 evaluates scars based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002 & 2007).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59.  

In the February 2007 remand, the Board asked that the veteran 
be afforded a VA examination to evaluate the residuals of a 
laceration of the left knee with skin graft.  The examiner 
was specifically asked to document any limitation of motion 
of the knee that was due to the laceration injury, as well as 
any functional loss pertaining to the left knee.  

The veteran underwent VA examination in July 2007.  In 
describing the scar of the left knee area, the examiner noted 
that there appeared to be no dysfunction from the scar.  
However, the examination report also includes range of motion 
testing, performed on the same date by a different examiner, 
of the left knee.  Extension was from minus 20 degrees from 
full extension, and flexion was from 20 degrees to 65-70 
degrees.  The Board notes that, for rating purposes, normal 
range of motion in a knee joint is from 0 to 140 degrees.  It 
is not entirely clear whether the decreased range of motion 
revealed on VA examination is the result of the veteran's 
service connected residuals of a laceration of the left knee 
with skin graft.  The Board notes, however, that on previous 
VA examination, in July 2004, the examiner noted that the 
veteran's scar did appear to pull when the veteran flexed and 
extended his knee, although, on that examination, the scar 
did not prevent full movement.  The Board finds that remand 
is required for clarification as to whether or not the 
limitation in range of motion reported in July 2007 is the 
result of the residuals of a laceration of the left knee with 
skin graft.  Further, despite the finding of limitation of 
motion in the left knee, the examiner made no findings 
regarding functional impairment, as instructed in the 
February 2007 remand.  

Further, the Board notes that VA must also consider whether 
the veteran's service-connected residuals of a laceration of 
the left knee with skin graft warrants a separate rating for 
neurological impairment.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or manifestation under 
38 C.F.R. § 4.14).   

During the July 2007 VA examination, the veteran described 
"full-time numbness and tingling of the knee scar."  
However, the examination report did not include any findings 
regarding neurological impairment.  As such, the Board finds 
that further findings regarding neurological impairment 
resulting from the service-connected disability are needed to 
evaluate the current severity of the veteran's left knee 
laceration residuals.  See 38 U.S.C.A. § 5103A.  

As noted above, in April 1993 the veteran testified at a 
Travel Board hearing regarding the claim currently on appeal.  
The Veterans Law Judge who conducted this hearing is no 
longer employed at the Board.  Therefore, the veteran is 
entitled to have a hearing before another Veterans Law Judge.  
It does not appear that the veteran has been informed of this 
right.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  
Nevertheless, in a July 2004 letter, the veteran stated that 
he "would like to appear before the traveling Board."  
However, in a statement received in October 2007, the veteran 
stated that he had two scars on his left leg, one measuring 
two inches wide by three inches long on the knee, and one 
measuring two inches wide by five inches long on the shin.  
He stated that if both of these scars were addressed in the 
examination that he had nothing further to add.  It is 
unclear whether the veteran's intention in this 
correspondence was to indicate that he no longer desired a 
hearing.  Thus, the Board finds that, on remand, the veteran 
should be asked to clarify whether he desires another hearing 
before another Veterans Law Judge.  

Finally, the Board notes that, during the pendency of this 
appeal the Court issued a decision regarding VCAA notice in 
claims for increased ratings in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect which that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the veteran was provided with VCAA notice regarding his 
claim for an increased rating for residuals of a laceration 
of the left knee with skin graft in July 2004 and March 2007 
letters, these letters did not contain the level of 
specificity set forth in Vazquez-Flores.  As the claim is 
being remanded for further development, the veteran should be 
provided with such notice in separate correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance with 
Vazquez-Flores v. Peake (cited to and 
discussed above).  

2. Return the claims file to the examiner 
who conducted the July 2007 VA 
examination.  The examiner should review 
the report of examination and the claims 
file, and clarify whether the decreased 
range of motion in the left knee is the 
result of the veteran's service connected 
residuals of a laceration of the left 
knee with skin graft.  If the limitation 
in range of motion is the result of this 
service connected disability, the 
examiner should provide an opinion as to 
whether the veteran's left knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of additional range of 
motion loss.  

If the examiner is unable to answer this 
question, the veteran should be afforded 
an examination to obtain the necessary 
information.

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

3.  Schedule the veteran for a 
neurological examination of the left 
knee.  After reviewing the claims file, 
examining the veteran, and performing any 
indicated testing, the examiner should 
describe the nature and severity of any 
neurological manifestations of the 
service connected residuals of a 
laceration of the left knee with skin 
graft.  

The examiner should describe whether any 
neurological abnormalities cause complete 
or partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.  

4.  Ask the veteran to clarify whether he 
wants another hearing before a Veterans 
Law Judge.  If he wishes to have another 
hearing, schedule the hearing requested.  

5.  If the veteran indicates that he does 
not want another hearing before a 
Veterans Law Judge, after the above 
development is complete, re-adjudicate 
the claim.  If the claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



